Title: To George Washington from Brigadier General William Winds, 9 July 1778
From: Winds, William
To: Washington, George


          
            Dear General
            Head Quarters Elizabeth Town [N.J.] July 9. 1778
          
          At this Critical Juncture I Cannot Delay a Moment In transmiting to your Excellency,
            Every Interesting piece of Intelligence, that Comes to My Ear, leaving it to you to
            Compare them with Accounts you may recieve through Other Hands & Make a proper
            Digest of the Whole.
          Two Men returned last Night to this place from Staten Island, one of them was Yesterday
            in New York, they had two Days to Collect the Intelligence Which follows—Nine Regiments
            are landed on Staten Island from Middletown, Who are Encamped on the Heights Near the
            Watering place, the Numbers landed at New York, are far Short of those on Staten Island,
            but the pieces of Dislocated Carriages &c. landed there is Immense, tis said,
            there were the pieces of 1500 Waggons, besides Other Carriages, on & near the
            Warfs, & Yesterday there was Nothing Doing towards puting them together. The
            Grea[te]st part of the British troops from New Jersey landed on Long Island, all the
            British General Officers were Assembled at New York supposed to be In Council, This
            Agrees with the report Made by the Officer Who went from here to Staten Island with a
            flag Yesterday, (vizt) that He was Informed by the Officer Who recd him that the
            Generals Were Gone to New York, Wherefore he Could not Accomplish the Business he went
            on.
          One of the first abovementioned Men Declares that he was in a friends House on Staten
            Island, When some British Officers Came in & took the room Next the one he was
            in, that he overheard their Conversations, part of Which was as follows, one of them
            Acknowledged the Regt he belonged to had lost upwards of 80 Men in their March through
            New Jersey: by Desertion, Capture, Killed In Action, & Died by the Heat, Another
            Allowed the loss of his Regiment to be Great but Did not Mention Numbers, they Agreed
            that they Never saw Men so Much fatigued as their Army In General, & that it
            would take some time Yet to recover it. that they Should Do Nothing More untill the
            Arrival of another Packett, Which they feared Would bring Orders for their Going to the
            West Indies, but if not, they Should Make some Other Grand push, Altho they Could not
            see any Advantage that Could possibly Arise from such a Measure, tho Great Evils May. a
            Violent hot press in New York the Night before last in Which they picked up about 400
            Men &  forced them on board the Men of War, among them Many
            who were no seamen.
          I have now to Acknowledge the Rect of Your Excellencys favr Through Col: Tilghman,
            Which Came to hand since the Above was wrote Your
            Excellency May rely on Recieving Every piece of Intelligence that I Can possibly
            Collect. I am Dr Genl Your Most Obdt Humb. servt
          
            Wm Winds
          
          
            Inclosed are two late New York Papers for your Excellencys Amusement.
          
        